The self-insurer appeals from a final decree awarding the employee compensation for total and permanent incapacity, claiming that an expert witness for the employee, a professional psychologist and vocational consultant, was permitted to give an opinion based on hearsay not in evidence, contrary to our decisions. Commonwealth v. Russ, 232 Mass. 58, 73-74. Charron’s Case, 331 Mass. 519, 523. Haley’s Case, 356 Mass. 678, 681-683. Testimony by medical doctors amply supported the findings of the single member of the board that the employee was totally and permanently incapacitated and that the incapacity was causally related to his industrial injury. There is nothing to indicate that the single member regarded the psychologist’s testimony as anything but cumulative. The error, if any, was not prejudicial. Indrisano’s Case, 307 Mass. 520, 523. Caccamo’s Case, 316 Mass. 358, 362-363. McLean’s Case, 323 Mass. 35, 39. Cherwinski’s Case, 344 Mass. 761.
Decree affirmed.

Costs and expenses of appeal are to be determined by the single justice.